Citation Nr: 1047995	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a right leg circulatory 
disorder diagnosed as an angiospasm of the right lower extremity 
arterial system.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The appellant served on active duty from January to April 1955.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

A video conference hearing was held before the undersigned 
Veterans Law Judge in August 2006.  

The Board remanded the case for additional development in July 
2007 and May 2008.  The appeal has since returned to the Board.  

The Board acknowledges that additional private medical evidence 
was submitted following the January 2010 supplemental statement 
of the case.  On review, this evidence was submitted in support 
of the motion to advance the case on the docket and it is not 
deemed pertinent to the appeal issue.  As such, a remand for the 
RO to consider this evidence would serve no useful purpose and is 
not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran 
are to be avoided).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right leg circulatory disorder was not noted on enlistment 
examination in January 1955.  

2.  Clear and unmistakable evidence shows that a right leg 
circulatory disorder existed prior to service; and clear and 
unmistakable evidence demonstrates that the disability was not 
aggravated by service.  


CONCLUSION OF LAW

A right leg circulatory disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  By letters dated in June 
2005, August 2007, and June 2008, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
The appellant has been notified of how disability ratings and 
effective dates are determined.   The claim was most recently 
readjudicated in the January 2010 supplemental statement of the 
case.  

VA also fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate a claim.  
The claims file contains service treatment records, VA medical 
records, and private medical records.  At the hearing, the 
appellant testified that he requested his service records, but 
that they did not send him any records related to a right leg 
operation.  On review, service treatment records include a 
clinical abstract which discusses the appellant's hospital 
course.  There is no evidence that he underwent any right leg 
surgical procedure while on active duty.  The RO requested 
records from the Social Security Administration.  That office 
responded that their records had been destroyed.  Hence, further 
efforts to obtain those records would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  

The appellant was afforded a VA examination in August 2007 and 
additional medical opinion was obtained in October 2009.  In 
October 2010, the representative requested that VA fulfill its 
duty to assist and have the examiner definitively respond to 
previous requests from the Board.  The representative argued that 
the examiner focused on the appellant's short time in service 
instead of pinpointing whether or not the in service diagnosis 
was connected to the current condition.  On review, the Board 
finds that there was substantial compliance with previous remand 
requests.  See Dyment v. West, 13 Vet. App. 141 (1999).  The 
Board considers the examinations adequate and declines to remand 
for additional examination or opinion.  

Factual Background

On examination for enlistment in January 1955, the appellant's 
vascular system and lower extremities were reported as normal on 
clinical evaluation.  

A March 16, 1955, clinical abstract indicates that the appellant 
was admitted to the hospital on February 26, 1955 and was 
discharged on March 10, 1955.  The appellant reported he first 
had pain in the right leg "two weeks ago," although he had 
episodes of the pain previously for the prior several months.  He 
reported that the pain was rather severe and began in the 
posterior aspects of the right leg.  The pain reportedly involved 
the entire foot, leg and thigh.  Physical examination revealed 
positive findings related entirely to the right leg.  The right 
leg, particularly the foot and ankle, were of mottled violaceous 
color.  There was excessive moisture on the right foot, ankle, 
leg, knee and lower thigh region.  All of these areas were cold 
compared to the left leg.  Dorsalis pedis and posterior tibial 
pulses, as well as popliteal arterial pulse were all present and 
normal in the right leg.  The right leg muscles were the same 
dimension as the left leg.  There was no palpable cord or 
superficial thrombophlebitis.  On admission, the appellant had a 
normal urinalysis, negative serology, negative cerebral spinal 
fluid, and a normal white blood count and differential.  Soft 
tissue x-rays of the right foot, leg, thigh and pelvis, and 
lumbosacral spine and pelvis were entirely within normal limits.  
Chest x-ray was also normal.  

The appellant was placed on strict bed rest and the entire 
swelling was gone after 24 hours.  A paravertebral block was 
attempted on March 7th but no significant temperature changes or 
subjective findings were obtained.  Two days later the appellant 
walked approximately three city blocks to the mess hall but had 
to limp back.  At that time, the right foot was somewhat swollen, 
slightly moist and slightly cooler than the left foot.  
Electrocardiograms were entirely within normal limits.  The final 
diagnosis was disease of the circulatory system, an angiospasm of 
arteries of the right leg and foot.  The disorder was found not 
to have been incurred in-service, but rather to have existed 
prior to service.  It was recommended that the appellant be 
discharged.  

In a March 1955 report of medical history completed at 
separation, the appellant responded "yes" to the question 
"have you had, or have you been advised to have any 
operations".  He further described this as "on the right leg 
age 18."  The examiner noted the appellant was admitted to the 
hospital for evaluation of right leg pain and referred to a 
narrative summary.  The March 1955 clinical abstract does not 
discuss or reference any in-service operations involving the 
right leg.

A March 24, 1955, medical board report indicates that three 
physicians found that the appellant's disability existed prior to 
service and was not aggravated by service.  The medical board 
found that the appellant was physically unfit for active military 
service.  The appellant did not desire to be represented by 
counsel, or to make an oral or written statement.  

VA primary care note dated in May 2005 indicates that the 
appellant was concerned about his right leg aching and his ankle 
swelling every day.  He reported that he has had this problem 
since 1955 when the "Air Force operated" on his right leg for a 
reason unknown to him.  Physical examination revealed a right leg 
surgical scar.  There was no swelling, warmth, or tenderness.  

In June 2005, the appellant filed a claim of entitlement to 
service connection for a circulatory condition of the right leg.  

A VA outpatient note dated in July 2005 indicates the appellant 
continued to complain of right calf pain.  The examiner noted 
that the appellant was "fixated" (sic)  on the possibility of 
getting a service-connected "rating and money."  (sic)

A note dated in August 2005 indicates the appellant was still 
having cramping in an unspecified leg with walking and driving.  
A diagnosis of peripheral vascular disease was noted.  Carotid 
ultrasound showed 15-20 percent occlusion on the right and 15-50 
percent occlusion on the left.  As a result of those findings and 
a family history of coronary artery disease, the appellant was 
started on a statin.  

A lower extremity examination was conducted in the vascular 
laboratory.  It revealed that the right dorsalis pedis and 
posterior tibial signals were triphasic and normal.  The 
ankle/brachial indices were consistent with an absence of 
symptoms of claudication.  Digital pressures suggested perfusion 
was adequate for wound healing.  

In August 2006, the appellant testified that he did not have any 
right leg problems prior to service and that his problems started 
approximately one month into service.  He reported being 
hospitalized and undergoing right leg surgery.  The appellant 
argued that even if his disorder preexisted service, it was 
aggravated in-service.  He testified that he only signed the 
medical board paperwork in-service so that he could go home.  He 
testified that he has had symptoms since that time.  

An August 2006 statement from K.T. indicates that she is a 
registered nurse and has known the appellant for about four 
years.  She stated that she was unsure of the cause of the 
appellant's right leg problems, but that she had been asked to 
observe a scar on the back of his leg that the appellant related 
was a result of some type of in-service vascular surgery.  K.T. 
reported observing right calf swelling with pitting edema.  She 
felt that the appellant's statements were trustworthy.  

An August 2006 statement from the appellant's brother indicates 
that he observed the appellant limping when he returned from 
service.  He further stated that the appellant has occasionally 
had problems over the years with his leg and during the prior 
year, he had constant pain and swelling.  

An August 2006 statement from Dr. E.L. indicates that the 
appellant was being treated for right leg vascular insufficiency.  
The appellant was reported to have told Dr. E.L. that his 
problems originated during military service.  Notes from March 
1955 indicate an unspecified circulatory problem that Dr. E.L. 
believed were similar to the current complaints.  Dr. E.L. also 
noted the presence of symptomatic venous insufficiency in the 
right posterior calf perforator.  Dr. E.L. stated that the 
findings date to unknown procedures performed on the appellant 
during service and that partial relief afforded by medication 
suggests ischemia which was present many years ago and has 
exacerbated.  

The appellant underwent a VA examination in August 2007.  The 
claims file was reviewed as well as a January 2006 duplex 
ultrasound from the appellant's primary care physician.  The 
appellant denied any right leg symptoms prior to service and 
stated that his right calf pain began with marching in January 
and February 1955.  The examiner noted that the clinical abstract 
did not mention any surgery.  The appellant reported intermittent 
recurrent calf pain with occasional swelling since 1955.  
Ankle/brachial indices in August 2005 showed normal arterial 
pressures.  The January 2006 duplex ultrasound showed no deep 
vein thrombosis and no other abnormalities except for a 
superficial venous insufficiency in the mid thigh region.  On 
physical examination, pedal pulses were very normal and there was 
no deep calf tenderness.  The impression was:

No clinical evidence of right lower extremity 
vascular insufficiency.  In fact the only 
existing evidence was the normal arterial 
study of two years ago.  The duplex ultrasound 
of January 2006 showed only venous 
abnormalities and those only in the thigh 
region.  The disorder diagnosed in March 1955 
was (an) angiospasm, which is an arterial 
condition and not generally chronic.  The 
question of whether or not there was pre-
existing vascular disease is a matter of whose 
record you believe, as the (appellant) denied 
it, but the written record suggests that he 
has had prior similar symptoms.  In any case, 
I believe that the answer to this 50 year-old 
question is irrelevant, as there is no 
apparent evidence of current peripheral 
vascular disease.  

An addendum indicates that additional vascular study showed 
essentially normal lower extremity arterial hemodynamics 
bilaterally at rest.  

A February 2008 statement from Dr. E.L. indicates that the 
appellant has had significant pain in the distribution of a right 
calf injury which had been persistent since his time in the 
military and it appeared that the appellant underwent an 
operative procedure for which there is no record.  Dr. E.L. 
further stated:

It is my impression on examining [the 
appellant] that this area has abnormal 
vasculature and blood supply most likely as a 
result of previous surgery to this area.  
There is also evidence of reflux on clinical 
examination.  It is as likely as not that his 
condition has been caused by the injury that 
he sustained in 1955.  He has had relief with 
Pletal and graduated compression hose as well 
as walking with the assistance of a cane.  He 
is still suffering from this impairment.  

An additional VA medical opinion was obtained in October 2009.  
The appellant was not examined but the claims file was 
extensively reviewed.  The examiner noted that the September 2007 
MRI angiogram of the abdomen and lower extremity showed no 
peripheral vascular disease.  There was no evidence of deep 
venous thrombosis in the lower extremity, but he did have some 
proximal renal artery stenosis on the left.  The VA examiner 
noted that this was totally incidental to any finding of any 
vascular disease elsewhere in the body.  Additional studies and 
records were discussed.  

The VA examiner stated that he agreed that angiospasm was not a 
chronic disease and that there was no current evidence for any 
peripheral vascular arterial disease in the appellant.  He noted 
that the September 2007 angiogram, which was 62 years after the 
only documented episode of angiospasm, was unremarkable, i.e., 
negative for any evidence of peripheral arterial disease.  The 
examiner opined that the reported findings of venous 
insufficiency were totally irrelevant to the angiospasm that 
occurred in 1955.  The VA examiner also stated that there was no 
objective indication that the appellant had coronary artery 
disease within one year of separation.  In summary, the examiner 
stated:

It is therefore my impression that the 
[appellant] does not currently have peripheral 
vascular arterial disease related to service, 
he does not have peripheral vascular venous 
insufficiency related to his time in service, 
and he does not have coronary artery disease 
or any other cardiac disease that is related 
to his two and one-half months in service.  

Analysis

The appellant contends that he has a current right lower 
extremity circulatory disorder that is related to military 
service.  In his September 2005 notice of disagreement, the 
appellant argued that prior to service he had never suffered from 
the associated symptoms or received any medical treatment.  He 
further stated that he only signed the letter agreeing with the 
medical board findings because he wanted to go home.  In his Form 
9, he reiterated that he did not have any right leg problems 
prior to service.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A preexisting injury or disease will be considered to 
have been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).

In order to establish service connection for a present disability 
the appellant must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The 
term "noted" denotes only such conditions as are recorded in 
examination reports.  38 C.F.R. § 3.304(b)(1).
 
As an initial matter a right lower extremity circulatory disorder 
was not noted at the time of the appellant's examination, 
acceptance, and enrollment into service.  Clinical evaluation of 
the vascular system and lower extremities revealed normal 
findings.  Thus, he is entitled to the presumption of soundness 
at enlistment.  

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003; 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004). 
 
In determining whether a disorder preexisted service, the 
appellant's medical history, accepted medical principles, 
evidence regarding the basic character, origin and development of 
the condition, and lay and medical evidence concerning the 
inception, development and manifestations of the condition must 
be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).

On review, the Board finds that the evidence demonstrates that a 
right leg circulatory disorder clearly and unmistakably existed 
prior to service and that it clearly and unmistakably was not 
aggravated during service.  

Service treatment records show that the appellant was seen 
approximately one month following entry on active duty.  At that 
time, he reported right leg pain for two weeks as well as 
previous episodes for the prior several months.  Service 
treatment records do not show that the appellant sustained any 
right lower extremity trauma, and the medical board report, which 
was signed by three different physicians, indicates the physical 
defect existed prior to service and was not aggravated by 
service.  The Board acknowledges the in service objective 
findings as reported above.  Notwithstanding, based on the 
appellant's history and objective findings during 
hospitalization, three military physicians determined that the 
physical defect was preexisting and not aggravated.  This medical 
determination is considered highly probative.  The Board also 
notes that both VA examiners agreed that angiospasm is not a 
chronic disorder, and that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).   

The Board acknowledges the private opinions of record that 
suggest the appellant has current disability related to the 
complaints and findings he had on active duty.  These opinions, 
however, are based on the appellant's self reported history that 
he did not have problems prior to service and that he underwent 
some sort of surgical procedure during service.  While the 
appellant apparently reported a right leg surgery at separation, 
this is not documented anywhere in the service treatment records.  
The Board has considered the various statements that indicate 
there is evidence of a prior surgery, but the probative evidence 
clearly and unmistakably shows that no right leg surgery occurred 
in-service.  Significantly, the Board notes that there is an 
absence of clinical evidence from approximately 1955 to 2005, a 
period of 50 years.  The private opinions appear to be based on 
unsupported history and the Board does not find them probative.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may 
reject a medical opinion that is based on facts provided by a 
veteran that have been found to be inaccurate or that are 
contradicted by other facts of record); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  

On review, the most credible evidence comes in the form of the 
appellant's service medical record, and not statements presented 
decades postservice in the pursuit of monetary compensation.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary 
interest may be found to affect the credibility of the statements 
presented).

Finally, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and heart disease becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 C.F.R. §§ 3.307, 3.309(a) (2010).  On 
review, the appellant had only two months and fifteen days of 
active service; and there is no evidence of cardiovascular 
disease within one year following discharge from active duty.  
Additionally, probative medical evidence is against finding that 
any current cardiac disease is related to active military service 
or events therein.  

The benefit sought on appeal is denied.  




ORDER

Entitlement to service connection for a right leg circulatory 
disorder diagnosed as an angiospasm of the right lower extremity 
arterial system is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


